DETAILED ACTION
Specification
The specification filed 6/12/2020 is accepted 
Drawings
The drawings filed 8/20/2020 are accepted 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For example:

Claim 2 is rejected because “at least one processor” is referred in the claim more than once.
Claim 2 is rejected because “a gaming service” is referred in the claim more than once.
Claims 2 and 12 are rejected because it is unclear if the “a hash” is one of the “a plurality of hashes”.

Claims 3-11 and 13-21 are further rejected under 112 because they depend from a claim rejected under 112.

Claim 5 is rejected because it recites the limitation "the beginning" in line 1 and 'the first 128 bytes' in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 6 is rejected because it recites the limitation "the end" in line 1 and 'the last 128 bytes' in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 is rejected because it recites the limitation "the end"  and "the beginning" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 is rejected because it recites the limitation "the end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 is rejected because it recites the limitation "the beginning" in line 1 and 'the first 128 bytes' in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 10 is rejected because it recites the limitation "the end" in line 1 and 'the last 128 bytes' in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 15 is rejected because it recites the limitation "the beginning" in line 1 and 'the first 128 bytes' in line 2.  There is insufficient antecedent basis for this limitation in the claim because parent claim 14 introduces "a beginning" in the alternative.

Claim 16 is rejected because it recites the limitation "the end" in line 1 and 'the last 128 bytes' in line 2.  There is insufficient antecedent basis for this limitation in the claim because parent claim 14 introduces "an end" in the alternative.

Claim 17 is rejected because it recites the limitation "the end"  and "the beginning" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because parent claim 14 introduces "an end" and "a beginning" in the alternative.

Claim 19 is rejected because it recites the limitation "the beginning" in line 1 and 'the last 128 bytes' in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is rejected because it recites the limitation "the end" in line 1 and 'the last 128 bytes' in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 is rejected because it recites the limitation "the end"  and "the beginning" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims   are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims   of U.S. Patent No. 10, 406, 446. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims which are independent claims are substantially identical to claim 11  and recite a similar purpose as does claim 1 which is to authorize a device to participate in gaming activity .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al (US 2004/0127277 hereinafter Walker) in view of Lerouge et al (US 2008/0168564 hereinafter Lerouge)

As to claim 2 Walker discloses a method comprising:
storing, 	
	([0747] “casino server may then generate an authentication code….and communicate the authentication code to an authentication server”)
by at least one processor, in a memory of a gaming service
	(fig 17A authentication server 1704, casino server 1702, and gaming device 1300  in view of [0449]“authentication server 1704 may be part of a casino server” and further in view of [0454]”various devices may function as an authentication server including a casino server and/or gaming device 1300….embodiments known as “self-authentication”)
 a plurality of hashes
	([0759] “generating an authentication code for a plurality of gaming devices ….receiving usage data from a plurality…aggregating usage data from a plurality” in view of  [0549] determining an authentication code may include hashing usage data also in view of fig 17A)
generated from operating system files of operating systems approved for use with the gaming service
	([0697] “a gaming device may compute a hash value of its own program” in view of [0699] “the data described above(i.e. [0697] “device’s program”, “software of a gaming device”) may be included in an authentication code as usage data”)

([0062] ”authentication code may be output from a game machine… transmit an authentication code to an authentication server”)
from a mobile device 
(fig 17A 1300 “gaming device” in view of [0237] wherein a cell phone may be used in place of gaming device 300 components as shown in fig 3) 
a hash generated from [[a portion of]] an operating system file of an operating system currently in use by the mobile device; 
([0567] “a gaming device may determine an authentication code by hashing a set of usage data”) in view of [0699] “the data described above(i.e. [0697] “device’s program”, “software of a gaming device”) may be included in an authentication code as usage data”)


comparing, by  processor that the received hash to the plurality of hashes stored in memory;
([0733] “authentication server may compute a hash of a set of usage data and compare this hash to a hash value indicated in an authentication code)

determining, by the at least one processor that the received hash is equal to at least one of the hashes stored in memory based on the comparison;
 ([0670] if the generated hash matches the received hash, the authentication server….)

and based on at least in part on the determination, approving, by the at least one processor, the mobile device to access the gaming service.
([0371] “an authorization code….indicating the entity having the code is permitted to enable a feature”) 
in view of [0373] “to enable a pre-installed feature on a gaming device, a casino can purchase the appropriate authorization code” 
in view of [0109 - 0110] “activating a feature on a gaming device included enabling a player to play a gaming device using the feature” 
in view of [0454]”various devices may function as an authentication server including a casino server and/or gaming device 1300….embodiments known as “self-authentication”)

Walker does not particularly disclose
hashes generated from operating system files of operating systems approved for use with the gaming service, each hash generated from a portion of an operating system file and a length of the operating system file;

It should be noted that Walker discloses “generating a hash from an operating system file” which encompasses a “hash generated from a portion of an operating system file and a length of the operating system file;”  
But because Walker does not specifically use the terms portion and length, Lerouge is provided below.

Lerouge teaches
hashes generated from operating system files of operating systems approved for use with the gaming service, each hash generated from a portion of an operating system file and a length of the operating system file; 
[0008] “portions for which a hash value is computed…..programmer decides which portions are 
subject to verification….verification file includes beginning address of each verified portion, length of portion, and the hash value”
		
		see also [0021] – [0023] which provides a complete description of the embodiment wherein an 
operating systems file is partitioned in arbitrary portions, and an IV file is create consisting of several entries representing the entirety of the operating system file, wherein each entry consists of  Pi, Li, and Ci.

Examiner’s interpretation of the claim limitation is that to hash a portion of a file requires a reference address location within the file and a subsequent length with respect to the location which determines the portion (i.e. starting point + length) to be hashed.

At the time of the invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Walker and Lerouge because Lerouge’s technique of a verification file is a simple substitution of Walker’s techniques, many of which are outlined as optional techniques for creating an authentication code (i.e. verification file) in [0549] of Walker.  

Claim 3 is rejected on the basis previously presented in the rejection of claim 2.
in view of  Lerouge [0022] a file is partitioned into portions


Claim 4 is rejected on the basis previously presented in the rejection of claim 2
in view of Lerouge [0022] a first portion  corresponding to the claimed  'beginning of the operating system 
file'
in further view of  [0023] the entire file has been so processed

Note: Applicant's spec [288] provides examples of the terms 'the beginning' and 'the end' which include the embodiment "any other desired size of a portion"

Claim 5 is rejected on the basis previously presented in the rejection of claim 2
in view of Lerouge [0022] a first portion  corresponding to the claimed  'beginning of the operating system 
file'
in further view of  [0023] the entire file has been so processed

Note: Applicant's spec [288] provides examples of the terms 'the beginning' and 'the end' which include the embodiment "any other desired size of a portion"

At the time of the invention, it would have been obvious to a person having ordinary skill in the art that Lerouge teaches "wherein the beginning of the operating system file of the mobile device is the first 128 bytes of the operating system file"  
	because 
		In [0021] – [0023] Lerouge teaches "that if a map file says that function foo …is 144 bytes long, 
the generating tool will locate those 144 bytes" and

" the length of each portion is defined as some number of bytes designated Li"
	therefore 
		one of ordinary skill in the art would understand that 128 bytes is an obvious embodiment of for a 
portion length Li  for at least the reason that  a 128 byte length would yield predictable results to Lerouge's invention of [0021] – [0023]

Claim 6 is rejected on the basis previously presented in the rejection of claim 2
in  view of  [0023] the entire file has been so processed

Note: Applicant's spec [288] provides examples of the terms 'the beginning' and 'the end' which include the embodiment "any other desired size of a portion"

At the time of the invention, it would have been obvious to a person having ordinary skill in the art that Lerouge teaches "wherein the end of the operating system file of the mobile device is the last 128 bytes of the operating system file"  
	because 
		In [0021] – [0023] Lerouge teaches "that if a map file says that function foo …is 144 bytes long, 
the generating tool will locate those 144 bytes" 

" the length of each portion is defined as some number of bytes designated Li" and

"the entire file has been so processed"
	therefore 
		one of ordinary skill in the art would understand that 128 bytes is an obvious embodiment of for a 
portion length Li  for at least the reason that  a 128 byte length would yield predictable results to Lerouge's invention of [0021] – [0023]






Claim 7 is rejected on the basis previously presented in the rejection of claims 5 and 6.
in view of Lerouge [0022] a first portion  corresponding to the claimed  'beginning of the operating system 
file'
in further view of  [0023] the entire file has been so processed

Note: Applicant's spec [288] provides examples of the terms 'the beginning' and 'the end' which include the embodiment "any other desired size of a portion"

At the time of the invention, it would have been obvious to a person having ordinary skill in the art that Lerouge teaches "the received hash is generated from both the beginning and the end of the operating system file of the mobile device"  
	because 
		In [0021] – [0023] Lerouge teaches 
						" the designer creates two rules, the first one is to hash any 
code that belongs to the file drm.c"					
"that if a map file says that function foo …is 144 bytes long, 
the generating tool will locate those 144 bytes" 

"the length of each portion is defined as some number of bytes designated Li" and

"the entire file has been so processed"
	therefore 
		one of ordinary skill in the art would understand in view of  Lerouge's invention of  [0021] – 
[0023]	wherein  'any code' of a file is hashed, the entire file is processed, and length of each  
portion Li is determined by a software engineer, it would have been obvious to a person having ordinary skill in the art that Lerouge teaches that length Li may correspond to the entire of the file which corresponds to the claimed "the received hash is generated from both the beginning and the end of the operating system file of the mobile device"  because  the software engineer may choose Li as a value that corresponds to the entire length of the file to embody   the limitation of "the received hash is generated from both the beginning and the end of the operating system file of the mobile device".  Choosing a value corresponding to the entire length of the file would render a predictable result.

Claim 8 is rejected on the basis previously presented in the rejection of claim 4.
Claim 9 is rejected on the basis previously presented in the rejection of claim 5.
Claim 10 is rejected on the basis previously presented in the rejection of claim 6.
Claim 11 is rejected on the basis previously presented in the rejection of claim 7.

Claim 12 is rejected on the basis previously presented in the rejection of claim 2.
Claim 13 is rejected on the basis previously presented in the rejection of claim 3.

Claim 14 is rejected on the basis previously presented in the rejection of claim 4.
Claim 15 is rejected on the basis previously presented in the rejection of claim 5.
Claim 16 is rejected on the basis previously presented in the rejection of claim 6.
Claim 17 is rejected on the basis previously presented in the rejection of claim 7.

Claim 18 is rejected on the basis previously presented in the rejection of claim 4.
Claim 19 is rejected on the basis previously presented in the rejection of claim 5.
Claim 20 is rejected on the basis previously presented in the rejection of claim 6.
Claim 21 is rejected on the basis previously presented in the rejection of claim 7.

MPEP 706.07(b)    Final Rejection, When Proper on First Action [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are either identical to or patentably indistinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145  would not have been proper if the new or amended claims had been entered in the earlier application), and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.

MPEP 7.41    Action Is Final, First Action
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Conclusion
 This is a continuation of applicant's earlier Application No. 14-640,439.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520. The examiner can normally be reached M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431